Citation Nr: 1420100	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  06-36 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The case was brought before the Board in November 2009, February 2011, July 2011, and October 2012, at which times the hemorrhoid claim was remanded to allow the RO to further assist the Veteran in the development of his claim, to include affording him a VA examination.  In October 2012, the Board found that the matter of entitlement to TDIU had been raised in connection with the claim for a higher rating for hemorrhoids.  

Also in October 2012, the Board referred the issue of entitlement to a temporary total evaluation for convalescence following January 2012 surgical treatment for service-connected hemorrhoids to the RO for appropriate action.  In June 2013, the RO assigned the Veteran a temporary total rating effective from January 30, 2012 through February 2012, based on surgical treatment for hemorrhoids needing convalescence.  A schedular noncompensable rating was assigned by the RO for the Veteran's hemorrhoids prior to and following the temporary total rating.  In January 2014, the Board remanded the case to have the RO obtain and consider additional VA medical records which had been mentioned in a VA examination report, and for readjudication of the claims.


FINDINGS OF FACT

1.  From February 11, 2011 through March 2, 2011, the Veteran apparently had persistent bleeding and secondary anemia due to his hemorrhoids.  

2.  Otherwise during the rating period, the Veteran has not had large or thrombotic irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences; nor has he had persistently bleeding hemorrhoids, with secondary anemia, or with fissures.  

3.  During the rating period, the Veteran has not had impairment of sphincter control with constant slight or occasional moderate leakage; stricture of his rectum or anus; or rectal prolapse with constant slight or occasional moderate leakage. 

4.  The Veteran's service-connected hemorrhoids and pseudofolliculitis barbae do not prevent him from securing and following all forms of substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for hemorrhoids have been met from February 11, 2011, through March 2, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).  

2.  The criteria for a compensable for hemorrhoids have not been met for the remainder of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).  .  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet.App. 37, 50 (2008).  Adequate notice was provided in June 2006.

VA has assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in May 2010, September 2011, May 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations, medical records, and other evidence of record are adequate as they contain all information necessary to apply the rating criteria.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  There was reference to May 2011, July 2011, and January 2012 VA medical records reporting fecal incontinence and anemia in the Board's October 2012 remand, but such reference appears to be incorrect.  No records reporting these are found in the Veteran's claims folder, and it does not appear that any records have since been removed.  The Board January 2014 remand also noted that the May 2013 VA examination report mentions treatment for anemia in June or July 2012.  However, this must have been incorrect as the presumably complete VA medical records which were obtained on remand did not contain any such record.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In deciding the Veteran's increased evaluation claim, the Board has considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Hemorrhoids

With the exception of the period from January 30, 2012 through February 2012, during which a temporary total rating for convalescence was assigned, the Veteran's hemorrhoids have been rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336. 

Diagnostic Code 7336 provides a noncompensable rating for internal or external hemorrhoids when they are mild or moderate.  When they are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, a 10 percent rating is warranted.  When they produce persistent bleeding and secondary anemia, or with fissures, a 20 percent rating is warranted.  

On VA examination in July 2006, the Veteran reported good sphincter control and bleeding once a month for 1-2 days.  He denied having thrombosis since 1978.  On examination, there was no evidence of fecal leakage.  The size of the rectum and anus was normal.  There were no fissures and no signs of anemia.  Tags at 1 and 3:00 were not thrombosed and there was no evidence of bleeding.  

During the Veteran's VARO hearing in February 2007, he testified that his hemorrhoids swell and bleed pretty regularly. 

On general surgery consultation in June 2007, the Veteran reported noticing bleeding in toilet water about 4-5 times a week.  On examination, his sphincter tone was normal with no rectal masses.  He was tender at 12:00 but there was no blood and he was not able to push out hemorrhoids with Valsalva.  The examiner was unable to feel specific internal hemorrhoids.  

On VA examination in May 2010, the Veteran denied fecal incontinence, thrombosis, and fissures.  On examination, there was no evidence of leakage, the size of his lumen was normal, he had no signs of anemia clinically, and there were no fissures.  There was a small amount of redundant tissue, but no thrombosis or external hemorrhoids.  There was no evidence of bleeding, no rectal prolapse, and a normal sphincter tone.  Hemoglobin and hematocrit from March 2010 were noted to be 14.9 and 44.2 respectively.  The examiner indicated that the Veteran had chronic hemorrhoids which were mild and that they produced no functional impairment or excessive redundant tissue, no persistent bleeding, no anemia, and no fissures.  The hemorrhoids had no effect on his ability to work.  

The Veteran was hospitalized by VA from March 3 to 7, 2011.  A March 3, 2011 report states that he had had at least 3 weeks of symptoms inclusive for weakness, worsening dyspnea on exertion, and dizziness.  He admitted to bright red blood per rectum, which he attributed to hemorrhoids.  Additionally, he had a dark brown stool but did not endorse complete melena.  Examination revealed hemorrhoid tags but no bleeding, and a brown stool that was guaiac positive.  He was given 2 units of packed red blood cells and the impression was gastrointestinal bleed/anemia.  After blood transfusion, his hemoglobin was stable.  The hospital discharge summary indicates that colonoscopy showed large external and internal hemorrhoid.  The discharge summary notes that his hemoglobin had dropped from 12 to 7 over 2 months.  The diagnosis was anemia due to large internal and external hemorrhoid.  He was stable on discharge.

On VA evaluation on July 1, 2011, no rectal examination findings were reported, but there was an assessment of fissure in ano, and nonthrombosed complex internal and external hemorrhoids.  On July 4, 2011, the Veteran reported that his bowel movements were normal in color.  

On July 21, 2011, it was reported that in May 2011, the Veteran had been evaluated for anal fissure and complex internal and external hemorrhoids, and had been prescribed and using Diltiazem cream for the fissure.  He reported small amounts of bright red blood on toilet tissue on occasion, but denied current rectal bleeding.  Sometimes after a bowel movement, he felt like something was hanging out of his anus.  He stated that a recent colonoscopy had confirmed large internal hemorrhoids.   On examination, he was found to have an external tag at 12:00.  The skin had no ulceration or bleeding.  There were large internal hemorrhoids in the left lateral and posterior midline without bleeding.  Anal fissure previously noted in the posterior midline was healed.  Hemorrhoids did not prolapse on examination.  

On VA examination in September 2011, the Veteran was found to have mild or moderate internal hemorrhoids.  They were not large and thrombotic, and excessive redundant tissue was not visible.  He had no external hemorrhoids, and no bleeding was found on examination.  Hematocrit was 47.8.  His rectal sphincter tone was intact and there was no rectal soiling visible.  

VA anoscopy in late September 2011 revealed internal hemorrhoids which were ligated.  The Veteran had no fistula, fissures, or abscesses.  Grade III internal hemorrhoids and moderate sized nonthrombosed external hemorrhoids were assessed.  

On pre-surgical history on January 30, 2012, the Veteran denied any leakage of stool.  On VA surgery on January 30, 2012, large hemorrhoids were found in the Veteran's left lateral and right anterior position.  They were excised.  The pre- and postoperative diagnoses were prolapsing internal and external hemorrhoids.

The Board remanded the case in October 2012, in part to determine whether the Veteran had fissures, anemia, thrombosis, and fecal incontinence.  
 
On VA examination in May 2013, the Veteran reported that he had a bad episode of anemia after hemorrhoid surgery in June or July of 2012, and that he needed a blood transfusion of 1 pint of blood at the Temple VA.  He stated that he was told that he was losing a lot of blood from the hemorrhoid.  He stated that he regularly sees blood when he wipes after bowel movements, and that he still has rectal skin tags and often felt like something was hanging out of his rectum.  He stated that he regularly has stool seepage from his rectum.  On examination, he had mild or moderate hemorrhoids.  However, they were not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; they were not with persistent bleeding; and they were not with secondary anemia or fissures.  He did not have anal or perianal fistula, rectal stricture, impairment of rectal control, or rectal prolapse due to his hemorrhoids.  There were no external hemorrhoids, but only skin tags.  Hematocrit in April 2013 had been 45.7.  The examiner reported that surgery on January 30, 2012 had resolved anemia, prolapse, fissures, and fecal incontinence which the Veteran was having before the surgery, and that he did not currently have hemorrhoids or anemia. 

VA proctoscopy in July 2013 revealed well healed wounds from previous hemorrhoidectomy, and no fissure.  Hemorrhoids were not protruding and the Veteran had no symptoms.  

On VA evaluation in January 2014, the Veteran reported intermittent hemorrhoidal bleeding, and the next day, he reported that current hemorrhoid symptoms were not concerning.  

The Board finds that for the 3 weeks preceding the Veteran's March 3, 2011 VA hospitalization, namely, from February 11, 2011 through March 2, 2011, a 20 percent rating is warranted for the Veteran's hemorrhoids under Diagnostic Code 7336.  He apparently had persistent bleeding and secondary anemia due to his hemorrhoids during this time, as shown by the March 2011 VA hospital reports.  Hart, 21 Vet. App. at 505.

For the rest of the rating period, a compensable rating is not warranted under Diagnostic Code 7336, as the criteria for a compensable rating under it are not met.  In June 2007, no hemorrhoids could be felt, in May 2010; they were mild and had no redundant tissue, persistent bleeding, or anemia; in July 2011, they were nonthrombosed and the Veteran reported normal bowel movement color; in September 2011, they were mild or moderate and not large or thrombotic, with no excessive redundant tissue or bleeding; in May 2013, the Veteran had no hemorrhoids or anemia; in July 2013, no hemorrhoids were protruding and the Veteran had no symptoms; and in January 2014, intermittent bleeding and hemorrhoid symptoms which were not concerning were reported.

Other Diagnostic Codes from 38 C.F.R. § 4.114 will also be considered given symptoms and findings reported.  

Under Diagnostic Code 7332, the Board finds that a compensable rating is not warranted for any part of the rating period, as the Veteran has not demonstrated impairment of sphincter control which is at least slight and constant, or with occasional moderate leakage.  In July 2006, there was no fecal leakage; in June 2007, sphincter tone was normal; in May 2010, there was no evidence of leakage; no leakage was reported in March or July 2011 (although the Board previously reported in October 2012 that fecal incontinence and leakage had been reported); in September 2011, rectal tone was intact; in January 2012, the Veteran denied any leakage of stool; and in May 2013, he had no impairment of rectal control.  

Under Diagnostic Code 7333, the Board finds that a compensable rating is not warranted as there is no stricture of the anus or rectum.  The Veteran's lumen has been reported to be normal.  

Under Diagnostic Code 7834, a 10 percent rating is not warranted as the evidence shows that there has not been prolapse of the rectum with constant slight or occasional moderate leakage.  No moderate leakage has been reported, and the clinical findings indicate that there is not constant slight leakage.  

Diagnostic Code 7335 indicates to rate fistula in ano as for impairment of sphincter control, and impairment of sphincter control has been considered above.  

In light of the above, the only time during the rating period during which a rating greater than noncompensable is warranted is from February 11, 2011 through March 2, 2011, during which time a 20 percent rating is warranted.  

The Board notes that in November 2010, the Veteran stated that he had not actually been examined in May 2010; however, that assertion is contradicted by the actual, reported examination findings.  Moreover, what is important is what the evidence fails to show.  He also indicated at that time that he reported that he has bleeding every time he defecates, and he testified in February 2007 that his hemorrhoids bleed pretty regularly.  It may be that his hemorrhoids bleed when he defecates, but even still, the clinical findings show that they do not bleed persistently.  No additional compensation is warranted under the rating criteria.  

Extraschedular Considerations

The discussion above reflects that the Veteran's hemorrhoid disorder is manifested by symptoms addressed by the rating criteria, including itching, pain, and swelling and no impairment of sphincter control.  See 38 C.F.R. § 4.114 , DCs 7332, 7336.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against greater benefits than those indicated and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16. 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: hemorrhoids (rated as 20 percent disabling from February 11, 2011, through March 2, 2011; 100 percent disabling from January 30, 2012, through February 2012; and as noncompensable at all other times) and pseudofolliculitis barbae, rated as noncompensable.  

Other than the period during which the temporary total rating was assigned, the Veteran's combined evaluation is 20 percent from February 11, 2011 through January 2, 2011 and 0 percent at all other times.  Since he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met. 

However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b). 

In September 2011, the Veteran advised a VA examiner that he had retired from construction due to frequent visits to restrooms.  His December 2012 VA Form 21-8940 indicates that he last worked full time in 2000, and had been a laborer/operator.  He had had 6 months of training as a medical laboratory assistant in 1976.  Also, he has a GED according to a January 2003 income, net worth, and employment statement.  

A June 2001 private medical record indicates that the had been working as a laborer in 2001 when he hurt his back, leg, and neck.  Herniated nucleus pulposus at L5-S1 and multiple disc herniations at C3-4 and C4-5 were diagnosed.  There was no suggestion of unemployability due to hemorrhoids.  

On VA examination in May 2013, the Veteran stated that he last was last employed in 1998 as a construction worker, and that the primary reason he is not able to work is due to his back.  The examiner stated that he can function in a sedentary environment based on his service-connected  hemorrhoids and pseudofolliculitis barbae.

After reviewing the totality of the evidence from a longitudinal perspective, the Board finds that the preponderance of such evidence is against entitlement to TDIU at any time during the appeal period.  There is simply no persuasive evidence that the Veteran's service-connected disabilities prevent him from securing or maintaining substantially gainful employment, nor is the evidence in equipoise on that question.  

While the Veteran had asserted that he retired from construction work due to his hemorrhoids at the time of the September 2011 VA examination, his May 2002  Social Security Administration award was based on back and drug and alcohol abuse disorders, and the evidence does not support unemployability due to his hemorrhoids or his pseudofolliculitis barbae, alone or together.  He apparently worked in construction through at least 1998, and he conceded on VA examination in May 2013 that the primary reason why he is unable to work is his back.  Moreover, the examiner in May 2013 indicated that he would not be precluded from sedentary employment due to his service-connected hemorrhoids and pseudofolliculitis barbae, and the Board finds this to be the most objective and probative evidence as to the Veteran's unemployability due to service-connected disabilities, as the examiner examined him in considering whether his service-connected disabilities render him unemployable, and rendered the medical opinion in part based on the examination findings.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude all forms of substantially gainful employment.  The Board again emphasizes that only the Veteran's service-connected disabilities -- hemorrhoids and pseudofolliculitis barbae -- can be considered for the purposes of this TDIU claim.  Nonservice-connected disabilities such as the Veteran's cervical and lumbar spine disabilities may not be considered.  See 38 C.F.R. § 4.16. 

The preponderance of the evidence is against the claim for a TDIU, and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Should the severity of the service-connected disabilities increase in the future to the point where increased ratings are warranted or substantially gainful employment is precluded, the Veteran may file a new increased rating or TDIU claim.


ORDER

From February 11, 2011 through March 2, 2011, a 20 percent rating is assigned for hemorrhoids is denied, subject to the controlling regulations applicable to the payment of monetary benefits.  A compensable rating for hemorrhoids is denied for the remainder of the appeal period.  

A TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


